Title: From Thomas Jefferson to Hugh Williamson, 10 January 1801
From: Jefferson, Thomas
To: Williamson, Hugh



[Dear Sir]
Washington Jan. 10. 1801.

I should sooner have acknoleged your favor of Dec. 8. but for a growing and pressing correspondence which I can scarcely manage. I was particularly happy to recieve the diary of Quebec, as about the same time I happened to recieve one from the Natchez, so as to be able to make a comparison of them. the result was a wonder that any human being should remain in a cold country who could find room in a warm one, should prefer -32. to +55. Harry Hill has told me that the temperature of Madeira is generally from [58]. to [63]. it’s extreme about [50. to 70]. If I ever change my climate for health, it shall be for that island. I do not know that the coincidence has ever been remarked between the new moon & the greater degrees of cold, or the full moon & the lesser degrees; or that the reflected beams of the moon attemper the weather at all. on the contrary I think I have understood that the most powerful [concave] mirror presented to the moon, & throwing it’s focus on the bulb of a thermometer, does not in the least affect it.—I suppose the opinion to be universal that the Turkey is a native of America. nobody, as far as I know, has ever contra[dicted] it but Daines Barrington: and the arguments he produces are such as none [but] a head, entangled & kinked as his is, would ever have urged. before the discovery of America, no such bird is mentioned in a single author. all those quoted by Barrington by description refering to the Guinea hen, the pheasant, or the Peac[ock.] but the [book] of every traveller who came to America soon after it’s discovery is [full] of accounts of the Turkey and of it’s abundance: and immediately after that discovery we find the Turkey served up at the feasts of Europe as their most extraordin[ary] rarity. Mr. William Strickland, eldest son of Sr. George Strickland of York in England told me this anecdote. some ancestor of his commanded a vessel in the navigations of Cabot. having occasion to consult the Herald’s office concerning his family he found a petition from that ancestor to the crown, stating that Cabot’s circumstances  being slender, he had been rewarded by the bounties he needed [from] the crown; that as to himself, he asked nothing in that way, but that as a considera[tion] for his services in the same way, he might be permitted to assume for the crest of his family arms, the Turkey an American bird: and mr Strickland observed that their crest […] actually a turkey. you ask whether we may be quoted. in the first place, I now state the thing from memory, and may be inexact in some small circumstances. mr Strickland too stated it to me in a conversation, and not considering it of importance, might be inexact too. we should both [dislike] to be questioned before the publick for any little inaccuracy of […] or recollection. I think if you were to say that the herald’s office may be referred to in proof of the fact, it would be authority sufficient, without naming [us]. I have at home a note of mr Strickland’s information, which I then committed to paper. my situation does not allow me to refresh my memory from that.—I shall be glad to see your book make it’s appearance: and I am sure it will be well recieved by the Philosophical part of the world. for I still dare to use the word philosophy, notwithstanding the war waged against it by bigotry & despotism. Health, respect and friendly salutations.

Th: Jefferson

